                       Case
AO 106 (Rev 04110) Apphcat1on for 2:19-mj-01447            Document
                                  a Search Warrant (requestmg           1 Filed
                                                              AlJSAM Crawley)      08/22/19 Page 1 of 31

                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                         Eastern District of Pennsylvania

               In the Matter of the Search of                          )

                                                                                                   ~ 41 ·M
         (Brzefly describe the property to be searched                 )
          or zdenttfy the person by name and address)                  )         Case No. I 9- /
      locat10n information concerning the cellular telephone           )
     assigned call number (404) 991-1699 with International            )
     Mobile Subscriber Identity ("IMSI") 310410175692910               )

                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (zdenflfy the person or describe the
property to be searched and gzve Its location)
 See AITACHMENT A

located in the              Eastern              District of            Pennsylvania           , there is now concealed (1dent1fy the
person or descrzbe the property to be sezzed):
   see AITACHMENT B


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 ii' evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 ti property designed for use, intended for use, or m,ed in committing a crime;
                 :, a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                        Offense Description
            18 USC§ 1028(f) and (a)
            18 USC§ 371

         The application is based on these facts:
        See AFFIDAVIT in support of search warrant, and certification continued on the following page .


         ./J    Continued on the attached sheet.
          ,ti Delayed notice of 30 days (give exact ending date if more than 30 days:                                  ) is requested
              under 18 U.S.C. § 3103a, the basis of which is s ~ e attached s h B


                                                                                 ~~PL~--
                                                                                       Postal Inspector Samuel A. Bracken
                                                                                              Printed name and tule

Sworn to before me and signed in my presence.


Date:             08/22/2019


City and state: Philadelphia PA                                                 Tnnothy R. Rice, United States Magistrate Judge
                                                                                              Printed name and title
            Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 2 of 31



See AFFIDAVIT in support of search warrant. To ensure technical compliance with 18 U.S.C.

sections 3121-3127, the warrant will also function as a pen register order. I thus certify that the

information likely to be obtained is relevant to an ongoing criminal invest_igation conducted by

United States Postal Inspection Service and other agencies. See 18 C.S.C. sections 3 l 22(b),

3123(b).
             Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 3 of 31



                         IN THE UNITED STATES DISTRICT COURT
                        FOR EASTERN DISTRICT OF PE:\~SYLVANIA

 IN THE MATTER OF THE SEARCH OF
 THE CELLULAR TELEPHO~E ASSIGNED                     Case I\'o. 19-   p-tll 1
 CALL NUMBER (404) 991-1699 WITH
 I;'JTER~A TIO~AL MOBILE SUBSCRIBER
 IDE1\'"TITY ("L\1SI") 310410175692910               Filed Under Seal



                             AFFIDAVIT IN SL'PPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

        I, Samuel A. Bracken, being first duly sworn, hereby depose and state as follows:

                       INTRODUCTION AND AGENT BACKGROUND

        1.      I make this affidavit in support of an application for a search warrant under

Federal Rule of Criminal Procedure 41 and 18 C.S.C. §§ 2703(c)(l)(A) for information about the

location of the cellular telephone assigned call number (404) 991-1699, with International

Mobile Subscriber Identity ("IMSI") 310410175692910 with listed subscriber Andnet B

SHl;\,JELES, hereinafter (the "Target Cell Phone"), whose service provider is AT&T, a wireless

telephone service provider headquartered at 11760 US Highway I, North Palm Beach, FL 33408.

The "Target Cell Phone" is described herein and in Attachment A, artd the location information

to be seized is described herein and in Attachment B.

        2.      Because this warrant seeks the prospective collection of information, including

cell-site location information, that may fall within the statutory definitions of information

collected by a "pen register'' and/or "trap and trace device," see 18 U.S.C. § 3123(3) & (4), the

requested warrant is designed to also comply with the Pen Register Act. See 18 C.S.C. §§ 3121-

3127. The requested warrant therefore includes all the information required to be included in an

order pursuant to that statute. See 18 U .S.C. § 3123(b )( 1).
            Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 4 of 31




       3.       The information sought should include, but is not limited to, data indicating the

specific latitude and longitude of (or other precise location information concerning) the "Target

Cell Phone" for a period of thirty (30) days.

       4.       I am a C.S. Postal Inspector assigned to the Philadelphia Division of the C.S.

Postal Inspection Service ("Inspection Service") and have been so employed since February

2004. My background, as well as the facts relevant to the application for search warrant, in

support of which this affidavit is submitted, are laid out in the Affidavit in Support of a Criminal

Complaint and Warrant to arrest Andnet B. SHIMELES, :So. 19-1427-M, subscribed by me in

the Eastern District of Pennsylvania on August 21, 2019, in connection with this case, which is

hereby incorporated, in its totality, by reference as Attachment C.

       5.       In addition to the facts stated in Attachment C, the facts in this affidavit come

from my personal observations, my training and experience, and information obtained from other

agents and witnesses. This affidavit is intended to show merely that there is sufficient probable

cause for the requested warrant and does not set forth all of my knowledge about this matter.

       6.       Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of Title 18, l.Jnited States Code, Section 1028(a) and 1028(:f) have been committed, are

being committed, and will continue to be committed by Andnet SHIMELES. There is also

probable cause to believe that the location information described in Attachment B will constitute

evidence of these criminal violations, and will lead to the identification of individuals who are

engaged in the commission of these offenses and to discovery of evidence upon locating

SHl'.VI.ELES.




                                                   2
              Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 5 of 31



       7.       Also, based on the facts set forth in this affidavit and in Attachment C, there is

probable cause to believe that SHI MEL ES has committed past violations of Title 18, Vnited

States Code, Sections I028(a) and (f) and 371 (conspiracy to commit wire fraud and utter

counterfeit securities). There is also probable cause to believe that the location information

described in Attachment B will assist law enforcement in arresting SHIMELES, who is a

"person to be arrested" within the meaning of Federal Rule of Criminal Procedure 4l(c)(4).

       8.       The court has jurisdiction to issue the proposed warrant because it is a "court of

competentjurisdiction" as defined in 18 C.S.C. § 2711. Specifically, the Court is the Eastern

District of Pennsylvania: a district court of the United States that has jurisdiction over the offense

being investigated, see 18 U.S.C. § 2711(3)(A)(i).

                       BACKGROU:N'D OF CONTI~UING INVESTIGATIO~

       9.       In addition to the facts stated in Attachment C, attached, the results of the ongoing

investigation in this matter have established the following facts.

        10.     During the course of this investigation, SHIMELES was found to have an active

cellular telephone account with AT&T. Information obtained from AT&T revealed that

SHIMELES opened the account with AT&T on .'.\fay 20, 2016. In applying for the account,

SHIMELES provided a billing address of 6341 01 Madison Place, Atlanta, GA 30349, and a

contact email address of andre30338(cygmail.com. Further records from AT&T revealed that

SIIIMELES used a credit card number ending in xxx2504 to make 21 payments to AT&T for

services on the account. It was determined that the credit card number ending in xxx:2504 was

issued by Capital One. AT&T records show that as of August 10, 2019, SHIMELES is

currently assigned the Target Cell Phone, including telephone number (404) 991-1699 and IYISI

310410175692910.



                                                  3
             Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 6 of 31



       11.     Records obtained from Capital One revealed that SHI'.VIELES applied for the

credit card bearing number ending in xxx2504 on May 18, 2016, using social security number

xxx-xx-5031, a date of birth matching the date of birth on SIIIMELES's Georgia driver's

license, an email address of ashimeles20784@gmail.com, a home address of 6341 01 Madison

Place, Atlanta, GA 30349, and a telephone number of (404) 991-1699, the "Target Cell Phone."

       12.     Records were obtained from Google for information pertaining to the following

email addresses:

                   •   Ashimeles20784@gmail.com - provided by SIIIMELES to Capital One.

                   •   Andre30338@gmail.com        provided by SHIMELES to AT&T.

                   •   James30338@gmail.com - An email address that the investigation

                       revealed is also being used by SHIMELES, which was found during a

                       search of email account stevenhoward76@yahoo.com, pursuant to a

                       federal search warrant, and described in Attachment C.

       13.     Google records revealed the following information regarding the above email

addresses:

                   •   Ashimeles20784@gmail.com - This email address was created on

                       :'.\ovember 25, 2011. The individual who created this account provided

                       Google with the name Andnet SIIIMELES, a recovery email address of

                       andre30338@gmail.com, and a telephone number of (404) 991-1699, the

                       Target Cell Phone. Google captured the following JP address associated

                       with a logout from this account on July 1, 2019: 99.153.138.116.

                   •   Andre30338@gmail.com · - This email address was created on July 1,

                       2009. The individual who created this account provided Google with the



                                               4
              Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 7 of 31



                       name Andre White and a recovery email address of

                       ashimeles20784@gmail.com. Google captur~d the following IP address

                       associated with a login to this account on July 9, 2019 at 15:46:26 UTC:

                       99.153.138.116.

                   •   James30338(~gmail.com - This email address was created on September

                       29, 2010. The individual who created this account provided Google with

                       the name James Camron, a recovery email address of

                       stevenhoward76@yahoo.com, and a phone number of 678-392-5887.

                       Google captured the following IP address associated with a logout from

                       this account on July 9, 2019 at 15:45:30: 99.153.138.116.

       I 4.     I conducted a query to determine the service provider for IP address

99.153.138.116, and discovered that this IP address belonged to AT&T Uverse, which is a

residential Internet Service Provider, which provides residential high speed, broadband Internet

service. A subpoena was issued to AT&T for the subscriber associated with this IP address, but

AT&T has not yet provided a response.

       15.      Further records provided by AT&T revealed that the Target Cell Phone associated

with SHIMELES's account was an Apple Iphone 6 from June 2016 to December 2018 and an

Apple Iphone XS from December 2018 to August 2019.

       16.      Furthermore, as mentioned above and as described in Attachment C, a federal

search warrant was issued for email address stevenhoward76@yahoo.com. I reviewed the sent

and received emails from this account, and noticed that on the emails sent from

stevenhoward76@yahoo.com, a footer was included stating the following: "Sent from Yahoo




                                                5
             Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 8 of 31



Mail for iPhone." This footer was included on emails sent to the eleven email addresses

identified in Attachment C as being controlled by defendants in Criminal Case No. 18-291.

       17.     Also recovered through execution of the federal search warrant for

stevenhoward76@yahoo.com, were IP addresses captured during login to the account. The

search warrant was served on May 13, 2019. Records obtained show that the last login to the

stevenhoward76@yahoo.com email account occurred on :\1ay 10, 2019 with a captured IP

address of 99.153.138.116. This was the· same IP address associated with the previously

mentioned Google accounts.

       18.     In conclusion, it is believed that Andnet B. SHIMELES is operating an Apple

iPhone through service provider AT&T. Records show that SHIMELES has been a customer of

AT&T since May 2016, and during this time period has operated Apple iPhones, the first being

an Apple iPhone 6 and then later an Apple iPhone XS. Furthermore, IP address records show

that email addresses stevenhoward76@yahoo.com, ashimeles20784@gmail.com,

andre30338@gmail.com, andjames30338@gmail.com, all captured IP address 99.153.138.116,

either logging in or out of the respective accounts between May 2019 and July 2019. A review

of email records obtained from stevenhoward76@yahoo.com pursuant to a federal search

warrant shows that in his communication with co-conspirators and other customers, SHIMELES

was using Yahoo Mail for iPhone. This is recorded in the footer of sent messages. It is therefore

believed that the Apple iPhone currently being used by SHIMELES will contain evidence of

violations of Title 18, United States Code, Section 1028(f)   Identity Theft. Additionally, an

arrest warrant has been issued for SHIMELES and the requested information this warrant seeks

will determine the approximate location of SIIIMELES's telephone, that is, the Target Cell

Phone, (404) 991-1699, and help to effect the arrest of SHIMELES.



                                                6
              Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 9 of 31



                                    TRAINI~G AND EXPERIE~CE

        19.     In my training and experience, I have learned that AT&T is a company that

provides cellular telephone access to the general public. I also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate information

about the locations of the cellular telephones to which they provide service, including E-911

Phase II data, also known as GPS data or latitude-longitude data and cell-site data, also known as

"tower/face information" or cell tower/sector records. E-911 Phase II data provides relatively

precise location information about the cellular telephone itself, either via GPS tracking

technology built into the phone or by triangulating on the device's signal using data from several

of the provider's cell towers. Cell-site data identifies the "cell towers" (i.e., antenna towers

covering specific geographic areas) that received a radio signal from the cellular telephone and,

in some cases, the "sector" (i.e., faces of the towers) to which the telephone connected. These

towers are often a half-mile or more apart, even in urban areas, and can be 10 or more miles

apart in rural areas. Furthermore, the tower closest to a wireless device does not necessarily

serve every call made to or from that device. Accordingly, cell-site data is typically less precise

that E-911 Phase II data.

       20.      Based on my training and experience, I know that AT&T can collect E-911 Phase

II data about the location of the Target Cell Phone, including by initiating a signal to determine

the location of the Target Cell Phone on AT&T' s network or with such other reference points as

may be reasonably available.

       21.      Based on my training and experience, I know that AT&T can collect cell-site data

about the Target Cell Phone. Based on my training and experience, I know that for each

communication a cellular device makes, its v.ireless service provider can typically determine: ( 1)



                                                  7
             Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 10 of 31



the date and time of the communication; (2) the telephone numbers involved, if any; (3) the cell

tower to which the customer connected at the beginning of the communication; (4) the cell tower

to which the customer connected at the end of the communication; and (5) the duration of the

communication. I also know that wireless providers such as AT&T typically collect and retain

cell-site data pertaining to cellular devices to which they provide service in their normal course

of business in order to use this information for various business-related purposes.

                                A"CTHORIZA TIO~ REO"CEST

       22.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 C.S.C. § 2703(c).

       23.     I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41 (f)(3), that the Court authorize the officer executing the warrant to delay notice until

30 days after the collection authorized by the warrant has been completed. There is reasonable

cause to believe that providing immediate notification of the warrant may have an adverse result,

as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the

"Target Cell Phone" would seriously jeopardize the ongoing investigation, as such a disclosure

would give that person an opportunity to destroy evidence, change patterns of behavior, notify

confederates, and flee from prosecution. See 18 C.S.C. § 3103a(b)(l). As further specified in

Attachment B, which is incorporated into the warrant, the proposed search warrant does not

authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the

extent that the warrant authorizes the seizure of any wire or electronic communication (as

defined in 18 U .S.C. § 2510) or any stored wire or electronic information, there is reasonable

necessity for the seizure for the reasons set forth above. See 18 lJ.S.C. § 3103a(b)(2).




                                                 8
               Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 11 of 31



         24.     I further request that the Court direct AT&T to disclose to the government any

information described in Attachment B that is within the possession, custody, or control of

AT&T. I also request that the Court direct AT&T to furnish the government all information,

facilities, and technical assistance necessary to accomplish the collection of the information

described in Attachment B unobtrusively and with a minimum of interference with AT&T's

services, including by initiating a signal to determine the location of the "Target Cell Phone" on

AT&T's network or with such other reference points as may be reasonably available, and at such

intervals and times directed by the government. The government shall reasonably compensate

AT&T for reasonable expenses incurred in furnishing such facilities or assistance.

         25.     I further request that the Court authorize execution of the warrant at any time of

day or night, owing to the potential need to locate the Target Cell Phone outside of daytime

hours.




                                                  9
             Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 12 of 31



       26.     I further request that the warrant, this affidavit, and Attachment C, be sealed until

further order of the Court in order to avoid premature disclosure of the investigation, guard

against flight, and better ensure the safety of agents and others, except that three (3) certified

copies should be made available to the United States Attorney's Office and agents of the US

Postal Inspection Service for service upon AT&T.




                                                       Samuel A. Bracken
                                                       Inspector
                                                       United States Postal Inspection Service



       Subscribed and sworn to before me on the-~ ~ J '64' August 2019.




       THE HONORABLE TIMOTHY R. RICE
       CNITED STA TES MAGISTRATE JUDGE




                                                  10
       Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 13 of 31




                                 ATT ACH:\1:ENT A


                              Property to Be Searched


1. The cellular telephone assigned call number (404) 991-1699, with International Mobile

   Subscriber Identity 310410175692910, with listed subscriber Andnet SHIMELES (the

   Target Cell Phone), whose wireless service provider is AT&T, a company headquartered

   at 11760 US Highway 1, North Palm Beach, FL 33408.


    2. Records and information associated with the Target Cell Phone that is within the

                          possession, custody, or control of AT&T.
             Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 14 of 31



                                            ATTACHME:'IT B


                                  Particular Things to be Seized


    I.      Information to be Disclosed by the Provider

         All information about the location of the Target Cell Phone described in Attachment A

for a period of thirty days, during all times of day and night. Information about the location of

the "Target Cell Phone" includes all available E-911 Phase II data, GPS data, latitude-longitude

data, and other precise location information, as well as all data about which "cell towers" (i.e.,

antenna towers covering specific geographic areas) and "sectors" (i.e., faces of the towers)

received a radio signal from the cellular telephone described in Attachment A.

         To the extent that the information described in the previous paragraph (hereinafter,

"Location Information") is within the possession, custody, or control of AT&T, AT&T is

required to disclose the Location Information to the government. In addition, AT&T must

furnish the government all information, facilities, and technical assistance necessary to

accomplish the collection of the Location Information unobtrusively and \\1th a minimum of

interference with AT&T's services, including by initiating a signal to determine the location of

the "Target Cell Phone" on AT&T's network or with such other reference points as may be

reasonably available, and at such intervals and times directed by the government. The

government shall compensate AT&T for reasonable expenses incurred in furnishing such

facilities or assistance.

         This warrant does not authorize the seizure of any tangible property. In approving this

warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b)(2).
            Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 15 of 31



   II.      Information to Be Seized by the Government

         All information described above in Section I that constitutes evidence of violations of

Title 18, Cnited States Code, Section I 028(a) and (f) involving Andnet SHIMELES.

         All information described above in Section I that will assist in arresting SHIMELES,

who is charged in a sealed complaint with violating Title 18, United States Code, Section

1028(a) and (f) and Title 18, United States Code, Section 371, issued August 21, 2019 along \\-1th

an arrest warrant, also under seal at this time, who is a "person to be arrested" within the

meaning of Federal Rule of Criminal Procedure 4l(c)(4).
            Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 16 of 31




                                                AF1<1DAVIT

       1, Samuel A. Bracken, United States Postal Inspector, United States Postal Inspection

Service ("Inspection Service"), being duly sworn, state the following:

1.     I have been employed as a Postal Inspector with the Inspection Service for approximately

fifteen years and am currently assigned to the Philadelphia Division. I am currently assigned to

the Miscellaneous Crimes Team, which investigates violations of federal law, including identity

fraud, aggravated identity theft, and mail fraud and wire fraud, in violation of Title 18, United

States Code, Sections I028(a), 1028A, 1341 and 1343, respectively. I have received training in

investigating identity theft, credit card fraud, counterfeit check fraud, counterfeit identification

card fraud, and mail and wire fraud offenses, including attending seminars and conferences

hosted by the Inspection Service, the United States Department of Justice, the International

Association of Financial Crimes Investigators, and various other law enforcement entities.

During my employment as an Inspector, I have participated in hundreds of investigations

involving identity fraud, aggravated identity theft, mail fraud and wire fraud and in addition, I

have been the Inspection Service's case agent on numerous investigations involving these

offenses.

                                   PURPOSE OF AFFIDAVIT

2.     The Inspection Service, the United States Secret Service ("USSS") and the Social

Security Administration - Office oflnspector General ("SSA-OIG") are participating in a joint

investigation of the activities of Andnet SHIMELES ("SHIMELES") and others involved with

SHI.:v1ELES in a conspiracy to commit fraud in connection with false identification documents

and authentication features, which were then used by SHIMELES's co-conspirators to cash and




                                      ATTACHMENT C
            Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 17 of 31




attempt to cash thousands of counterfeit checks with a face value of over $1,000,000 at Walmarts

across the United States, from June 2016 until at least July 2018. As stated below, there is

probable cause to believe that during the period June 2016 until early 2019, SHIMELES worked

in concert with at least nine co-conspirators to produce, then provide to the co-conspirators, false

identification docwnents and authentication features which the co-conspirators used to cash the

counterfeit checks, in violation of Title 18, United States Code, Sections 1028(f) and (a), 371,

513 and 1343.

3.      I submit this affidavit in support of an application for a warrant to arrest Andnet

SHL\IIELES. The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. Because this affidavit is

submitted for th~ limited purpose of establishing probable cause to arrest SHIMELES, this

affidavit does not set forth each and every fact learned by me or other agents during the course of

this investigation.

4.      In my training and experience, I have learned that persons who commit financial fraud

and identity fraud crimes often use false names and obtain email addresses and cellular

telephones in those false names, in order to hide their identities, even from their co-conspirators.

Individuals will often make it difficult to trace their fraudulent activity in order to hide their

activity from law enforcement. Specifically, individuals involved in identity theft can conduct

their fraud from anywhere they have access to a computer or cellular telephone. This allows

them some measure of anonymity. They will often even hide their identity from co-

conspirators, therefore if any co-conspirator is ever arrested, they won't be able to provide much

information about who they were working with to conduct identity theft.


                                                   2



                                      ATTACHMENT C
           Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 18 of 31




                           BACKGROUND OF INVESTIGATION

5.     On December 11, 2018, a grand jury in the Eastern District of Pennsylvania returned an

18-count superseding indictment against nine defendants: Ahmad BECOATE, Jeffrey

ROACH, Jethro RJCHARDSON, Nathaniel JONES, Jared MILLER, JuQuan HARVEY, Robert

HARRINGTON, Leander ROWELL, and Brian CHERRY. The indictment charged that

beginning no later than June 2016 and continuing until at least July 2018, these defendants and

others conspired and schemed to present thousands of counterfeit payroll checks, with a total

face value in excess of $1,000,000, at Walmart stores located across the United States, in

violation of Title 18, United States Code, Sections 3 71, 1343, 513 and 1028A, and Title 42,

United States Code, Section 408(a)(7)(B). The case was assigned to the Honorable Joseph F.

Leeson, Jr., under Criminal No. 18-291. The case remains pending: seven of the nine

defendants have pleaded guilty; four of those have been sentenced while the other three await

sentencing; and the two other defendants await trial.

6.     I am the Inspection Service's case agent in this investigation. During the investigation, I

learned from Walmart representatives that at some Walmart store locations, Walmart permitted

customers to cash payroll checks. When a customer presented a payroll check to a Walmart

employee for cashing, the customer was required to enter his or her social security number

("SSN") into a keypad and provide proper identification, usually a state driver's license or

identification card. The Walmart employee scanned the check through a check reader. Certain

information, including the account number of the bank account on which the payroll check was

drawn; the drawee bank's routing number; and the SSN provided by the customer, was

transmitted via interstate wire transmission from the Walmart store's computer system to the


                                                 3




                                     ATTACHMENTC
             Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 19 of 31




computer servers of a contractor for Walmart. The contractor's computer servers were located in

Chicago, Illinois and St. Petersburg, Florida. The contractor analyzed the data provided by the

check and the Walmart customer, then transmitted an interstate wire communication from its

computer servers back to the W almart store, recommending that W almart accept, or decline, the

payroll check.

7.      Also during the investigation, my co-case agents and I obtained federal warrants to search

eight email accounts. These email accounts belonged to defendants BECOATE, ROACH,

MILLER, HARVEY, ROWELL, and RICHARDSON, and were used by those six conspirators,

all of whom were eventually indicted in Criminal No. 18-291.

8.       Review of those email accounts and interviews of two of the defendants in the case, who

agreed to speak with the government ("D l" and "D 2") revealed that each of the nine defendants

in Criminal No. 18-291 dealt with an individual who provided the false identification documents

and authentication features needed to cash the counterfeit checks. That individual was later

identified as Andnet SHIMELES.

9.      One of the defendants who spoke with the government ("D 1") 1 provided the following

information on the individual later identified as Andnet SHIMELES.



1
  D I is currently incarcerated in the present case, Criminal No. 18-291. Not counting this case, D l has six prior
felony convictions for various non-violent offenses, starting in 2008. For two of the felony conv1ct1ons D I
received suspended sentences D l was sentenced to serve pnson time for each of the other four convictions. His
sentences ranged from a low end of 10 months to a high end of32 months.DI has no federal convictions In 2014,
D l was convicted of felony identity theft and sentenced to 19 to 32 months in prison followed by two years of
probation. D I was on supervision in that 2014 case while he was a member of the conspiracy charged m Cnminal
No. 18-291 D 1 has pleaded guilty in Crimmal No. 18-291, pursuant to a cooperation plea agreement and awaits
sentencing, at which D 1 hopes to receive a lower sentence than the approximately 46 to 57 month sentencing
guideline range, plus 24-month consecutive sentence for aggravated identity theft, that D 1 would face absent a
downward departure mot10n from the government. No promises have been made to D I about whether or not the
government will file such a motton. To date, the information that D I has provided has been found reliable and has
been corroborated by other evidence.

                                                         4


                                          ATTACHMENT C
             Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 20 of 31




                 •        D 1 stated that the false identification cards used by himself and others to

                 cash the counterfeit checks came from an individual in the Atlanta, GA area

                 whom he knew as "Andy." D 1 advised that he paid "Andy" approximately

                 $150 to $175 per false identification card, and paid "Andy" by sending money via

                 Western Union. D 1 stated that at "Andy's" direction, he would send the money

                 via Western Union to "Cory Wright" or "Cluis Wright," though b 1 stated that he

                 didr1't believe this to be "Andy's" real name. D 1 stated that he would order a

                 false identification card from "Andy" by sending "Andy" an email requesting a

                 "face." D 1 advised agents that the email address through which he

                 communicated with "Andy" was "stevenhoward," or something close to that, at

                 yahoo.com. D 1 estimated that at least five of the co-defendants in this case

                 obtained their false identification cards from "Andy." During a second

                 interview, D 1 added further details, reiterating D l's previous statement and also

                 telling agents that he had met "Andy" on one occasion, in 2011 or 2012, at the

                 Varsity Restaurant in Atlanta, GA. D I described "Andy" as a light-skinned

                 black male, approximately 5' 1O" tall, slender build, with dreadlocks.

l 0.     A second defendant ("D 2") 2 provided the following information concerning the

individual who provided the false identification cards needed to cash the counterfeit checks,

which individual was later identified as Andnet SHIMELES:


2
  D 2 is serving a sentence of 94 months in the present case, Criminal No. 18-291. In addition, D 2 has five prior
felony convictions for fraud and theft offenses, starting in 2008. For those pnor felony convictions, D 2 received
sentences ranging from 10- I 2 months incarceration to 15-18 months incarceration. D 2 pleaded guilty in this case
under a non-cooperation plea agreement and was sentenced on July 23,2019. No promises were made to D 2
concerning whether the government would file a motion for reduction of sentence under Rule 35, Fed.R.Crim P. To
date, the mformation that D 2 has provided has been found reliable and has been corroborated by other ~v1dence

                                                        5



                                           ATT ACHM ENT C
            Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 21 of 31




               •      D 2 stated that the false identification cards came from an individual

               named "Chris Wright" in Atlanta, GA. D 2 advised that he communicated with

               "Wright" via an email address, "stevenhoward@yahoo.com," and that he would

               request a false identification card with an email requesting a "face." D 2 stated

               that he also communicated with "Wright" via text messaging on his cellular

               telephone. D 2 stated that contact information for "Wright" was saved in his

               phone as "BMAN." D 2 stated that "Wright" charged approximately $150 per

               false identification card plus a $25 overnight shipping charge. D 2 advised that

               he paid "Wright" via MoneyGram sent to the Atlanta, GA area.

11.    AB stated above in paragraph 7, as part of the investigation., my co-case agents and I

obtained and executed warrants to search eight email accounts belonging to defendants

BECOATE, ROACH, MILLER, HARVEY, ROWELL, and RlCHARDSON. Analysis of the

material obtained through the searches of the eight email accounts showed that these accounts

contained PII, including PIT that had been used in passing counterfeit checks at Walmart

locations. Analysis also showed that five of these eight accounts had communicated with the

email address stevenhoward76@yahoo.com in order to obtain false identification documents to

further the scheme of cashing counterfeit checks. The emails to stevenhoward76@yahoo.com

showed the defendants requesting false identification documents, most often drivers' licenses of

various states; providing information relating to payment for the false identification documents;

and requesting that the false identification documents be sent by Federal Express to various

locations in the United States. These false identification documents were later used by the

defendants to cash counterfeit checks at W almart locations throughout the United States,


                                                6



                                     ATTACHMENT C
             Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 22 of 31




including Walmarts located in the Eastern District of Pennsylvania.

12.   On May 13, 2019, federal search warrant No. 19-831-M was issued for a Yahoo email

account bearing the name stevenhoward76@yahoo.com. The warrant was issued by the

Honorable Carol Sandra Moore Wells, United States Magistrate Judge for the Eastern District of

Pennsylvania, and served on Yahoo, aka Oath Holdings Inc.

13.       On June 19, 2019, your affiant received a response from Yahoo regarding the search

warrant. Yahoo provided a CD containing the responsive documents.

14.       Review of the email address stevenhoward76@yahoo.com showed that from June 2016

through May 2019, approximately 36 different email addresses communicated with

stevenhoward76@yahoo.com, with the majority of the emails disc-q.ssing the ordering of false

identification documents; how much, how and where to send payment for the orders; whether the

false identification documents had been shipped or not; and tracking numbers associated with the

orders.

15.       Review of the stevenhoward76@yahoo.com email address showed that out of the 36

total email accounts that communicated with stevenhoward76@yahoo.com, eleven email

addresses were controlled by the defendants charged in Criminal Case No. 18-291. Those

email accounts and the defendants who used them are listed below:

             •   Crazyswagg87@gmail.com -Ahmad Becoate

             •   :Mall3412@aol.com     Ahmad Becoate

             •   Bamz85@icloud.com --Jeffrey Roach

             •   Bamz85aga@gmail.com -Jeffrey Roach

             •   Jeffreyroachl 985@gmail.com -- Jeffrey Roach


                                                 7


                                     ATTACHMENT C
            Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 23 of 31




           •   J_black009@yahoo.com - Jeffrey Roach

           •   Mochaboy69@gmail.com - Leander Rowell

           •   Leebenjamin82@yahoo.com - Leander Rowell

           •   J1miller1286@gmail.com - Jared Miller

           •   Cherry.brian51@gmail.com - Brian Cherry

           •   Chickken01@gmail.com -- Nathaniel Jones


16.    I know that the above eleven ( 11) listed email addresses belong to the six named

defendants, through search warrants executed on six of the above email addresses; search

warrants executed on cellular telephones obtained during the course of the investigation; travel

records related to the defendants; and through review of the content of the email messages back

and forth between the email addresses and stevenhoward76@yahoo.com.

17.    Although the email address stevenhoward76@yahoo.com was registered in the false

name "Steven Howard," and while D I and D 2 explained to the agents that the false ID maker

did not give them his full name, and in fact appeared to use several different names, our

mvestigat10n eventually identified the false ID maker as Andnet SIIIMELES, as detailed below.

18.    Investigation shows that when ordering the false identification documents and

authentication features (that is, false driver's licenses and identification cards), these defendants

sent the email address stevenboward76@yahoo.com photographs to be placed on the false

identification documents and authentication features. The defendants usually requested that the

photograph be placed on a template of a driver's license for a particular state. As detailed

below, after payment had been made, Andnet SHIMELES sent to the defendant, by overnight



                                                  8


                                     A TTACIIMENT C
            Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 24 of 31




delivery, a false driver's license of the state that had been ordered, containing the photograph

along with counterfeited holograms or watermarks of the particular state. The defendants

referred to such a false identification document/authentication feature as a "face." 1be

defendants then used computer printers to paste personal identifying information ("PII") of

innocent persons onto the false drivers' licenses, in order to be able to reuse them when cashing

counterfeit checks at various Walmarts.

19.     From my training and experience; from intervie\Ving witnesses in this case; and from

review of the attachments to emails in stevenhoward76@yahoo.com, I believe that the items

that SHL\1.ELES shipped to the defendants constitute "false identification documents" and

"authentication features" within the meaning of the identity fraud statute, Title 18, United States

Code, Section 1028(d)(4) and (d)(l) respectively.

        IDENTIFICATION OF ANDNET SHIMELES AS THE FALSE ID MAKER

20.     During the course of the investigation, D 2's cellular telephone was seized as evidence

and searched pursuant to federal warrant. A review found text message communications with

an individual saved as "BMAN'' with a telephone number of 404-426-6144. 404 is an area

code assigned to the Atlanta GA area. Subscnber records for cellular telephone number 404-

426-6144 showed that this number has been registered in the following name since August 5,

2013:

               •       Subscriber Name:       Steven Howard

               •       Subscriber Email:      Stevenhoward76@yahoo.com

The records obtained showed that cellular telephone number 404-426-6144 was still active as of

May 2019. The records showed that this telephone number belonged to a prepaid account.


                                                 9



                                     ATTACHMENT C
            Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 25 of 31




21.    On May 13, 2019, search warrant No. 19-830-:\1 was issued by the Honorable Carol

Sandra Moore Wells, United States Magistrate Judge for the Eastern District of Pennsylvania.

That warrant authorized seizure of call detail records, cell phone tower usage, and Per Call

Measurement Data (PCMD) for telephone number 404-426-6144 belonging to Sprint. PCMD

is data collected by Sprint related to the distance a cell phone signal travels from the phone to the

nearest cellular tower. In the case of Sprint, and the PCMD data, Sprint can provide an

approximate location when the target cellular telephone is in use. PCMD data is not recorded

and saved by Sprint on every call.

22.    Analysis of the cellular phone records for 404-426-6144 revealed that Sprint was able to

capture PCMD data for two cellular telephone calls for 404-426-6144. The following was the

information provided by Sprint for these captures:

           •   April 23, 2019 - Sprint captured PCMD data for 404-426-6144 using a cellular

               telephone tower located at Latitude 33.583725 and Longitude -84.46971 with an

               approximate distance from tower to phone of .74 miles. I conducted a location

               query for Latitude 33.583725 and Longitude -84.46971 and found it was located

               at an approximate address of 6175 Old National Highway, Atlanta, GA 30349.

           •   April 24, 2019 - Sprint captured PCMD data for 404-426-6144 using a cellular

               telephone tower located at Latitude 33.579346 and_Longitude -84.469164 with an

               approximate distance from tower to phone of .78 miles. I conducted a location

               query for Latitude 33.579346 and Longitude -84.469164 and found it located at

               an approximate address of 6396 Old National Highway, Atlanta, GA 30349.




                                                 10


                                     ATT ACHME1"'T C
          Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 26 of 31




23.    Analysis of the cell phone records for 404-426-6144 revealed that Sprint was able to

capture cellular telephone tower usage on numerous calls using 404-426-6144. Sprint was not

able to capture this data on all calls, but significantly more than the PCMD information

collected. A review showed 404-426-6144 was using cellular tower #1546 frequently from

January 2019 through April 2019. Sprint provided records showing cellular tower #1546

located at Latitude 33.587597 and Longitude -84.46811. I conducted a location query for

Latitude 33.587597 and Longitude -84.46811 and found it located at an approximate address of

6120 Old National Highway, Atlanta, GA 30349.

                  WESTERN UNION, MONEYGRAYI, RIA FINANCIAL
                       AND OTHER FORMS OF PAYMENT

24.    Records were obtained from Western Union, MoneyGram, and RIA Financial showing

payments from the nine defendants to "Chris Wright" and "Mark Brown," as directed by the

stevenhoward76@yahoo.com email account. A review ofrecords from Western Union,

MoneyGram, and RIA Financial revealed that between August 2013 and August 2018, the nine

defendants sent approximately 110 payments to the false names "Chris Wright" and "Mark

Brown," which totaled approximately $23,252.     In addition, one known payment was sent via a

"cash app" by defendant Leander ROWELL for $400 in February 2019. Additional payments

were also sent to the operator of the stevenhoward76@yahoo.com email account in the names

''Chris Wright" and "Mark Brown" by other customers identified through email, Western Union,

MoneyGram, and RIA Financial records.

25.    A review of the stevenhoward76@yahoo.com email account revealed a .pdf file being

forwarded from stevenhoward76@yahoo.com to another email address,

andre30338@gmail.com, with the name "Andre SHIMELES" as the recipient. Public records

                                                11


                                   ATTACHMENT C
           Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 27 of 31




show that SHIMELES previously lived at 3102 Dunwoody Gables Drive, Atlanta, GA, which is

located in the 30338 zip code. The forwarded .pdf file was a Capital One credit card statement

for December 2019 for credit card number xxx.2504 in the name of Andenet B SI-UMELES, 6341

01 Madison Pl, Atlanta, GA 30349.

26.    Records obtained from Capital One revealed that credit card number xxx.2504 was

applied for by SHIMELES on May 18, 2016, using social security number xxx-xx-5031, a date

of birth matching the date of birth on SHIMELES's Georgia driver's license, email address

ashimeles20784@gmail.com, and a home address of 6341 01 Madison Place, Atlanta, GA

30349. Public records show that SHIMELES previously lived at 8308 Oliver Street, ~ew

Carrollton, MD, a location in the 20784 zip code.

27.    Further records obtained from Capital One revealed that credit card number xxx3080 was

applied for by SHL'1\iffiLES on June 16, 2019, using that same social security number, xxx-xx-

5031, the same date of birth, email address ashimeles20784@gmail.com, and a home address of

6341 01 Madison Place, Atlanta, GA 30349.

28.    Records obtained from Capital One revealed that credit card number xxx.2504 in the

name of SHIMELES was being used for payments to AT&T. I obtained records for

SHIMELES from AT&T; those records showed that SHIMELES was a current wireless

subscriber with AT&T. AT&T records show that SHIMELES began service with AT&T in

May 2016 and provided AT&T with a contact email address of andre303 38@gmail.com. This

is the same email address that the forwarded Capital One statement was sent to from the

stevenhoward76@yahoo.com email address. The current phone number identified for

SHIMELES on this account was 404-991-1699. The current address on the account is 6341 01


                                               12



                                    ATTACIIMENTC
            Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 28 of 31




Madison Place, Atlanta, GA 30349, SHIMELES's residence.

29.    I conducted an NCIC query on Andnet SHIMELES and discovered that SHIMELES has

been arrested in Georgia and Maryland for various fraud related offenses including identity theft,

check forgery, and credit card fraud. On April 1, 2014, SHIMELES was convicted in Georgia

of two counts of third degree forgery and two counts of second degree forgery, for which he

received a sentence of five years' probation and a $6,000 fine. I review~d a booking

photograph of SHIMELES from an arrest on November 9, 2009 by the Dunwoody, GA Police

Department and observed SHIMELES to be a light-skinned black male, identified as

approximately 6 feet tall and approximately 150 pounds. In the booking photograph,

SHIMELES wore his hair in distinctive long dreadlocks.

30.    As previously descnbed by D 1, the "Andy" whom D 1 met in 2010 or 2011 at the

Varsity Restaurant in Atlanta was a light skinned black male, approximately 5' 1O" tall, slender

build, with dread locks. This description matches the appearance of SHIMELES in the

Dunwoody GA booking photograph.

31.    I have also reviewed property records of the residence of Andnet SHIMELES, 6341 01

Madison Place, Atlanta, GA. Those records show that this property was purchased by

SHIMELES in December 2009. This address is located within approximately 3/4 of a mile

from where Sprint captured the PCMD during the phone calls from 404-426-6144. Also, the

Sprint cellular telephone tower most used by 404-42'6-6144 is located within approximately 3/4

of a mile from SHIMELES's residence. Also, located within miles of this residence were

several of the locations where money was sent via Western Union, MoneyGram, and RlA

Financial by the aforementioned defendants and picked up by a person using the name "Chris


                                                13


                                     ATTACHMENT C
           Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 29 of 31




Wright," including a Kroger location at 4550 Jonesboro Road, Union City, GA (approximately

five miles from SHIMELES's residence) and a Walmart located at 6149 Old National Highway,

Atlanta, GA 30349 (approximately .75 miles from SHIMELES's residence).

32.    I obtained a work history summary of SHIMELES from the United States Department of

Labor, and discovered that SHIMELES was employed during all of 2018 and 2019 at Punch

Bowl Social, located at 875 Battery Avenue SE, Atlanta, GA 30339. This employment address

is located within approximately two miles of a Walmart at 1785 Cobb Parkway SE, Marietta, GA

30067, again a location where funds were picked up by a person using the name "Chris Wright"

via MoneyGram and RIA Financial, in payment for purchases of false identification documents

and authentication features by the defendants.

33.    Of the 110 payments by the nine defendants in Criminal No. 18-291, 106 of those

payments were to the locations listed below:

       RIA Financial- Walmart at 6149 Old National Highway, College Park, GA -- 10 pickups
       (.7 miles from residence)

       RIA Financial - Walmart at 4735 Jonesboro Road, Union City, GA -- 11 pickups (5.9
       miles from residence)

       RIA Financial - Walmart at 844 Cleveland Avenue, East Point, GA - 3 pickups (9.6
       miles from residence)

       RIA Financial - Walmart at 7050 Highway 85, Riverdale, GA - 7 pickups (5.1 miles
       from residence)

       RIA Financial -- Walmart at 1785 Cobb Parkway South, Marietta, GA - 2 pickups (2.1
       miles from work)


       Moneygram · Walmart at 6149 Old National Highway, College Park, GA - 12 pickups
       (.7 miles from residence)

       Moneygram - Walmart at 844 Cleveland Avenue, East Point, GA - 6 pickups (9.6 miles

                                                 14


                                     ATTACHMENTC
           Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 30 of 31




      from residence)

      Moneygram -- Walmart at 1785 Cobb Parkway South, Marietta, GA- 2 pickups (2.1
      miles from work)

      Moneygram - Walmart at 7050 Highway 85 Riverdale, GA -- 2 pickups (5. I miles from
      residence)

      Moneygram - CVS at 7055 Old National I Iighway, Riverdale, GA - 17 pickups (1.4
      miles from residence)

      Moneygram - Walmart at 4735 Jonesboro Road, Union, City, GA -· I 1 pickups (5.9
      miles from residence)

      Western Gnion - Kroger at 6055 Old National Highway, College Park, GA-· 16 pickups
      (.9 miles from residence)

      Western Union - Kroger at 4550 ~onesboro Road, Union City, GA - 7 pickups (5.4 miles
      from residence)




                                       CONCLUSION

34.   Based on the information contained in this affidavit, your affiant respectfully submits that


                                               15

                                       ATTACHMENT C
              Case 2:19-mj-01447 Document 1 Filed 08/22/19 Page 31 of 31




 there is probable cause to believe that SHIMELES has violated Title 18, United States Code,

 Section 1028(f) (conspiracy to commit fraud in connection with identification documents and

 authentication features); Title 18, United States Code, Section 1028(a) (producing, transferring

· and using false identification documents and authentication features); and Title 18, United States

 Code, Section 371 (conspiracy to commit wire fraud and utter counterfeit securities).
                                                                                                       I
 Accordingly, your affiant respectfully requests that this Court issue a warrant to arrest And.net

 SHIMELES for violations of 18 U.S.C. §§ 371, 1028(f) and 1028(a).




                                                       <2fc2fZ21:_
                                                             SAMUEL A. BRACKEN
                                                             Postal Inspector
                                                             United States Postal Inspection Service

 SWOR.i'\; TO AND SGBSCRIBED
 BEFORE ME, this
                   ---r-
                        c:r/
 day of August, 2019:



   C&,-)                  02K~
 - · - - - - - - - - ~ - -. --
 THE HONORABLE TIMOTHY R. RICE
                                                   --.....
 United States Magistrate Judge




                                                 16

                                         ATTACHMENT C
